MEMORANDUM OF DECISION.
The defendant was convicted of theft, 17-A M.R.S.A. § 353 (1983), after a jury trial in the Superior Court, Hancock County. His only claim on appeal is that the evidence was insufficient as a matter of law to support the conviction. After a careful review of the record, we find that the jury rationally could have found proof of the defendant’s guilt beyond a reasonable doubt. See State v. Durgan, 467 A.2d 165, 166-67 (Me.1983); State v. McKenney, 459 A.2d 1093, 1096 (Me.1983).
Therefore, the entry is:
Judgment affirmed.
All concurring.